Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. ____________________

KENNETH WOLF, an individual,

       Plaintiff,

v.

JOHN DOE, whose true name is unknown.

       Defendant.


                                VERIFIED COMPLAINT


       The Plaintiff, Kenneth Wolf, based on his personal knowledge, experiences, and

beliefs; digital evidence obtained from third parties; and his attorneys’ investigations,

hereby alleges the following causes of action against the Defendant:

                                 NATURE OF ACTION
1.     This is an action for the Defendant’s violations of the Lanham Act, and common

law defamation per se of a private person involving a matter of private concern.

2.     Beginning in July 2019, the Defendant, an unidentified individual, published a

website, https://kenwolfdenverdeveloperexamined.com, about Mr. Wolf. The Website

falsely alleged Mr. Wolf, a real estate developer, has engaged in unlawful and unethical

business practices targeting Colorado consumers.


                                              1
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 2 of 14




3.     In the Website posts, the Defendant states the site was established specifically to

“examine the actions and dealings of Denver developer Ken Wolf” and that its purpose is

to “warn” consumers away from doing business with Mr. Wolf.

4.     The Website is prominent in the search results from major Internet search engines.

5.     It is the top-ranked search result for Google searches of “Ken Wolf Denver.”

                                            PARTIES
6.     Mr. Wolf lived or worked in Denver County, Colorado, when the events described

occurred, and still lives or works there.

7.     Mr. Wolf does not know the identity or citizenship information for the Defendant.

If the Court permits the initial discovery the Plaintiffs request contemporaneously with

this action’s commencement, Mr. Wolf will determine the Defendant’s name and other

identifying information and amend this Complaint.

8.     On information and belief, however, the Defendant is a business competitor of Mr.

Wolf’s who lives and works in Denver County, Colorado.

                             JURISDICTION, AND VENUE
9.     Mr. Wolf asserts claims that arise under 15 U.S.C. § 1125(a)(1)(B) of the Lanham

Act and Colorado’s common law for defamation per se of a private person involving a

matter of private concern.

10.    This Court has original jurisdiction over this action under 28 U.S.C. §§ 1331 and

1338(a).


                                               2
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 3 of 14




11.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over claims

not based on federal statutes, since the claims are so related to the other claims within this

Court’s original jurisdiction they form part of the same case or controversy.

12.    Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) because the events or

omissions giving rise to the claims occurred in Denver, Colorado, within this Court’s

judicial district.

                                    General Allegations

13.    Upon information and belief, the Defendant is one of Mr. Wolf’s commercial

competitors in the real estate development industry or someone who wants to harm Mr.

Wolf’s commercial reputation in the community by deceiving consumers and companies

who have considered or will consider doing business with Mr. Wolf.

14.    Mr. Wolf is a real estate developer and small business owner with long-standing

ties to the Denver area.

15.    Mr. Wolf has been in business in Colorado for nearly thirty years.

16.    Although he had established a respectable reputation in the community, the

Website’s publication has decreased the reasonable economic values of Mr. Wolf’s

personal reputation, brand, or goodwill assets.

                            The Website Targeting Mr. Wolf

17.    The Defendant launched https://kenwolfdenverdeveloperexamined.com in the

summer of 2019.


                                              3
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 4 of 14




18.    Preliminary investigations did not identify who registered the Website or who

created it.

19.    The Defendant, wanting to hide his identity and avoid being held responsible for

his deceptive business conduct, did not use his real name when he registered the Website.

20.    The Website was published using WordPress software.

21.    The Website domain address is registered through GoDaddy.com.

22.    The Website was first created on July 10, 2019.

23.    The first post on the Website was published on July 10, 2019 and is reproduced

below. A complete copy of the July post is attached as Exhibit 1.




24.    The July post warned that “anyone considering doing business with this man

should be very wary.”

25.    The Website headings include the statements “Ken Wolf: No Good for Denver!”




                                            4
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 5 of 14




26.    A second post was published on the Website on September 26, 2019, with the title

“Ken Wolf, Denver Developer, Shady, Sneaky Deal-Breaker.” A copy of the September

post is attached as Exhibit 2.

27.    According to the September post, Mr. Wolf “wants what he wants and will make

whatever underhanded play he needs to make...It’s all the same to him; it’s just about

money and profiting from something.”

28.    The September post alleged Mr. Wolf is a “Wolf in sheep’s clothing—trying to

appear to the public as a kindly savior of declining properties, but that’s really just a ruse

he uses to hide his true nature, in our opinion.”

29.    The September post further alleged that Mr. Wolf has misrepresented assets and

holdings: “His partnerships and legal responsibilities don’t appear to be worth the paper

they are written on.”

30.    Like the July post, the September post cautioned readers about doing business with

Mr. Wolf: “You’ve been warned.”

31.    Overall, the July and September posts and the Website, through their statements

and omissions, created the false and misleading impression that Mr. Wolf has engaged in

deceptive, unethical, and unlawful business practices in connection with real estate

development in Denver.




                                               5
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 6 of 14




32.   In creating the Website and its posts, the Defendant intentionally misled and

deceived Colorado consumers and Mr. Wolf’s actual and potential business relations by

pretending to be a neutral watchdog when the Defendant is a biased competitor.

33.   The Defendant intended to influence prospective clients and professional

colleagues and dissuade them from doing business with Mr. Wolf.

34.   When the Defendant published the Website and the posts about Mr. Wolf, the

Defendant did so:

         i.   to help the Defendant compete against Mr. Wolf in the same markets where

              the Defendant markets and sells the same or similar professional services;

              or

        ii.   to help the Defendant increase the Defendant’s sales for professional

              services he markets and sells that are like or the same as professional

              services Mr. Wolf markets and sells in the same market; or

       iii.   to decrease the amount of professional services Mr. Wolf markets and sells

              in the same markets where the Defendant markets and sells the same or

              similar professional services; or

       iv.    to decrease the influence Mr. Wolf’s marketing efforts will have on the

              decisions of actual or potential consumers in the same markets where the

              Defendant and Mr. Wolf market and sell the same or similar professional

              services; or

                                             6
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 7 of 14




        v.    to increase the likelihood that consumers searching for individuals or

              entities who provide the professional services the Defendant and Mr. Wolf

              provide would buy those services from the Defendant instead of Mr. Wolf;

              or

        vi.   to obtain a larger share of the markets in which the Defendant competes

              against Mr. Wolf for the professional services the Defendant and Mr. Wolf

              market and sell to those markets; or

       vii.   to decrease Mr. Wolf’s share of the markets for the professional services

              the Defendant and Mr. Wolf market and sell the same or similar

              professional services; or

      viii.   to indirectly market and promote the Defendant’s professional services in

              markets for which Mr. Wolf is one of his competitors using a marketing

              technique known as knocking copy1.

35.    At least one of Mr. Wolf’s prospective clients or consumers has seen the Website

and decided not to do business with him as a result.

36.    Some of Mr. Wolf’s actual customers and clients have seen the Website and

expressed their concerns about the disparaging statements the Website makes.



1‘Knocking copy’ is “advertising or publicity material designed to denigrate a competing
product.” Knocking Copy, DICTIONARY.COM, http://www.dictionary.com/browse/
knocking-copy (last visited Mar. 5, 2020).

                                             7
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 8 of 14




                              FIRST CLAIM FOR RELIEF
               Violation of 15 U.S.C. § 1125(a)(1)(B) of the Lanham Act

37.    Mr. Wolf is a ‘person’ within the meaning of 15 U.S.C. § 1117 because he is

capable of suing and being sued in a court of law.

38.    The Defendant is a ‘person’ within the meaning of 15 U.S.C. § 1117 because the

Defendant is a natural person.

39.    The Defendant and Mr. Wolf are commercial competitors who compete for clients

in the same market in Colorado and the United States.

40.    The Defendant, through his Website, made false and misleading representations of

fact about Mr. Wolf.

41.    The statements were made in connection with the Defendant’s commercial

advertising or promotion activities in commerce.

42.    The Website’s statements or writings were published on behalf of a business or

business professional to

         i.    earn revenue or a profit; or

        ii.    prevent another business or business professional from earning revenue or a

               profit; or

        iii.   to persuade consumers to refrain from purchasing another business’s or

               business professional’s product or service.




                                              8
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 9 of 14




43.    The Defendant published the Website and its statements to persuade Colorado

and United States consumers who would consider doing business with Mr. Wolf to use

competitors’ services instead.

44.    The Website’s statements about Mr. Wolf misrepresent the nature of Mr. Wolf’s

services and commercial activities.

45.    The Website has attracted a significant number of Mr. Wolf’s and the Defendant’s

actual and prospective clients and colleagues.

46.    In the real estate development industry, potential customers and colleagues often

collect information from Internet searches before deciding about whether to enter into

business with a particular person or business.

47.    Mr. Wolf’s potential clients and colleagues routinely collect information from

Internet searches before entering into business deals with him.

48.    The opinions of Mr. Wolf’s colleagues are of particular importance to his business

because Mr. Wolf’s colleagues regularly share information on prospective business

relationships and opportunities with him.

49.    Community opinions of Mr. Wolf are also important to his business because word-

of-mouth referrals are a significant source of new business.

50.    The relevant purchasing public concerning real estate development consists not

only of individuals selling real property but also of those who drive or refer development

opportunities to Mr. Wolf.

                                             9
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 10 of 14




51.    The relevant purchasing public or consumer market includes Colorado residents

who live in proximity to properties that are or could be listed for sale; other real estate

developers and industry professionals; individuals and businesses who have listed or will

list properties; and past and prospective clients and colleagues.

52.    The Website has been widely disseminated to the relevant consumer market.

53.    People have informed Mr. Wolf they found and have read the Website.

54.    The Website’s false and misleading statements about Mr. Wolf have injured him

and are likely to injure him in the future.

55.    As a direct and proximate result of the Defendant’s violations of Section

43(a)(1)(B) of the Lanham Act, Mr. Wolf suffered and will continue to suffer injuries to

his reputation, injuries to his brand value or goodwill assets, and other economic and

noneconomic injuries.

56.    The economic injuries include, but are not limited to, a decreased return on

investment for Mr. Wolf’s marketing costs, lost profits, and inconveniences.

57.    Mr. Wolf also suffered and will continue to suffer mental harms, quality-of-life

losses, and harms to his reputation among reasonable people in his community.




                                              10
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 11 of 14




                              SECOND CLAIM FOR RELIEF
           Defamation per se in a private matter involving a private figure

58.    The Website published about Mr. Wolf, including its July and September posts, is

not newsworthy, does not pertain to the actions or duties of a public entity or public

employee, and does not pertain to a matter of widespread public concern.

59.    The Website concerns a private matter between parties who are business

competitors.

60.    Statements the Defendant caused to be published via the Website harmed or

tended to harm Mr. Wolf’s reputation by lowering Mr. Wolf in the estimation of his

reasonable friends, peers, and prospective clients in Colorado and the United States.

61.    The Defendant intended for people who would read the Website to understand

that it was about Mr. Wolf.

62.    The Defendant intentionally used key words and tags to increase the visibility of

the Website and its popularity in search engine search results.

63.    Mr. Wolf’s actual and prospective business relations saw the Website.

64.    Mr. Wolf’s actual and prospective business relations understood the Website was

about Mr. Wolf and understood its defamatory meaning.

65.    The Website falsely accused Mr. Wolf of engaging in deceptive and unethical

business practices, including unlawful practices.




                                             11
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 12 of 14




66.    The Website called into question Mr. Wolf’s professional conduct and

competence.

67.    As a direct and proximate result of the Defendant’s publication of the Website,

Mr. Wolf suffered and will continue to suffer economic injuries, such as inconveniences,

costs to investigate the reasons why the Website was published and who published it,

costs to mitigate harms to his reputation online, and the decreased values of his personal

reputation, brands, and goodwill assets.

68.    Mr. Wolf also suffered and will continue to suffer mental harms, quality-of-life

losses, and harms to his reputation among reasonable people in his community.

                                 PRAYER FOR RELIEF
       WHEREFORE, Mr. Wolf prays for the following relief:

          a. a court order requiring the Defendant to pay Mr. Wolf for all damages and

              losses he sustained as a direct result of the Defendant’s unlawful conduct;

          b. a court order requiring the Defendant to pay Mr. Wolf an amount equal to

              treble all damages and losses he sustained as a direct result of the

              Defendant’s unlawful conduct;

          c. a court order requiring the Defendant to pay exemplary or punitive damages

              in an amount that will punish the Defendant and deter others from engaging

              in similar unlawful conduct;




                                             12
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 13 of 14




         d. a court order requiring the Defendant to pay all reasonable and allowable

            costs incurred for this action;

         e. a court order requiring the Defendant to pay for Mr. Wolf’s reasonable and

            allowable attorneys’ fees incurred in this action;

         f. a court order requiring the Defendant to disgorge himself of and pay to Mr.

            Wolf all profits the Defendant obtained as a direct result of publishing the

            Website’s contents;

         g. a court order requiring the Defendant to permanently delete the Website;

         h. a court order requiring the Defendant to transfer ownership of the

            Website’s domain to Mr. Wolf; and

         i. a court order requiring the Defendant to pay all prejudgment and post-

            judgment interest the law authorizes.


      Dated March 9, 2020                      s/ Edward C. Hopkins Jr.
                                               Edward C. Hopkins Jr.
                                               s/ Alexandra Tracy-Ramirez
                                               Alexandra Tracy-Ramirez
                                               HopkinsWay PLLC
                                               7900 E. Union Ave., Ste. 1100
                                               Denver, CO 80237
                                               (720) 262-5545 tel
                                               (720) 262-5546 fax
                                               Email: ehopkins@hopkinsway.com
                                               Email: atracyramirez@hopkinsway.com
                                               Attorneys for Mr. Wolf




                                              13
Case 1:20-cv-00655-LTB Document 2 Filed 03/10/20 USDC Colorado Page 14 of 14
